Exhibit 10.1
 
EXECUTION VERSION
 


 
CREDIT AGREEMENT
 
dated as of
 
March 21, 2012
 
among
 
ITT EDUCATIONAL SERVICES, INC.
as Borrower
 
The Lenders Party Hereto
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
BANK OF AMERICA, N.A.,
as Syndication Agent
 
and
 
Wells Fargo, N.A.
as Documentation Agent
 
__________________________
 
J.P. MORGAN SECURITIES LLC,
and
MERRILL LYNCH PIERCE, FENNER & SMITH INCORPORATED,
 
as Joint Lead Arrangers and Joint Bookrunners
 

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Page
 



ARTICLE I
Definitions
1
SECTION 1.01
Defined Terms
1
SECTION 1.02
Classification of Loans and Borrowings
22
SECTION 1.03
Terms Generally
22
SECTION 1.04
Accounting Terms; GAAP
23
     
ARTICLE II
The Credits
23
SECTION 2.01
Commitments
23
SECTION 2.02
Loans and Borrowings
23
SECTION 2.03
Requests for Revolving Borrowings
24
SECTION 2.04
[Intentionally Omitted]
25
SECTION 2.05
Swingline Loans
25
SECTION 2.06
Letters of Credit
26
SECTION 2.07
Funding of Borrowings
31
SECTION 2.08
Interest Elections
31
SECTION 2.09
Termination and Reduction of Commitments; Increase of Commitments
32
SECTION 2.10
Repayment of Loans; Evidence of Debt
34
SECTION 2.11
Prepayment of Loans
35
SECTION 2.12
Fees
35
SECTION 2.13
Interest
36
SECTION 2.14
Alternate Rate of Interest
37
SECTION 2.15
Increased Costs
38
SECTION 2.16
Break Funding Payments
39
SECTION 2.17
Taxes
40
SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
43
SECTION 2.19
Mitigation Obligations; Replacement of Lenders
45
SECTION 2.20
Defaulting Lenders
46



ARTICLE III
Representations and Warranties
48
SECTION 3.01
Organization; Powers
48
SECTION 3.02
Authorization; Enforceability
48
SECTION 3.03
Governmental Approvals; No Conflicts
48
SECTION 3.04
Financial Condition; No Material Adverse Change
48
SECTION 3.05
Properties; Intellectual Property
49
SECTION 3.06
Litigation and Environmental Matters
49
SECTION 3.07
Compliance with Laws and Agreements
49
SECTION 3.08
Investment Company Status
49
SECTION 3.09
Taxes
49
SECTION 3.10
ERISA
50
SECTION 3.11
Disclosure
50
SECTION 3.12
Margin Stock
50
SECTION 3.13
Solvency
50
SECTION 3.14
Subsidiaries
50




 
i

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
(Continued)
 
Page
 


 



ARTICLE IV
Conditions
50
SECTION 4.01
Effective Date
50
SECTION 4.02
Each Credit Event
52



ARTICLE V
Affirmative Covenants
53
SECTION 5.01
Financial Statements and Other Information
53
SECTION 5.02
Notices of Material Events
54
SECTION 5.03
Existence; Conduct of Business
54
SECTION 5.04
Payment of Taxes
54
SECTION 5.05
Maintenance of Properties; Insurance
54
SECTION 5.06
Books and Records; Inspection Rights
55
SECTION 5.07
Compliance with Laws
55
SECTION 5.08
Use of Proceeds and Letters of Credit
55
SECTION 5.09
Subsidiary Guaranty
55
SECTION 5.10
Pledge Agreement
55



ARTICLE VI
Negative Covenants
56
SECTION 6.01
Indebtedness
56
SECTION 6.02
Liens
57
SECTION 6.03
Fundamental Changes
59
SECTION 6.04
Investments, Loans, Advances, and Acquisitions
60
SECTION 6.05
Swap Agreements
62
SECTION 6.06
Restricted Payments
62
SECTION 6.07
Transactions with Affiliates
62
SECTION 6.08
Restrictive Agreements
63
SECTION 6.09
Fiscal Year
63
SECTION 6.10
Name and Jurisdiction of Organization
63
SECTION 6.11
Sale and Leaseback Transactions
63
SECTION 6.12
Financial Covenants
63



ARTICLE VII
Events of Default
64



ARTICLE VIII
The Administrative Agent
67
SECTION 8.01
Appointment
67
SECTION 8.02
Rights and Power
67
SECTION 8.03
Exculpatory Provisions
67
SECTION 8.04
Administrative Agent Reliance
68
SECTION 8.05
Delegation of Duties
68
SECTION 8.06
Resignation
68
SECTION 8.07
Lender Non-Reliance
68
SECTION 8.08
Other Titles
69




 
ii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
(Continued)
 
Page
 


 



ARTICLE IX
Miscellaneous
69
SECTION 9.01
Notices
69
SECTION 9.02
Waivers; Amendments
70
SECTION 9.03
Expenses; Indemnity; Damage Waiver
71
SECTION 9.04
Successors and Assigns
72
SECTION 9.05
Survival
76
SECTION 9.06
Counterparts; Integration; Effectiveness
76
SECTION 9.07
Severability
76
SECTION 9.08
Right of Setoff
77
SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
77
SECTION 9.10
WAIVER OF JURY TRIAL
77
SECTION 9.11
Headings
78
SECTION 9.12
Confidentiality
78
SECTION 9.13
Interest Rate Limitation
78
SECTION 9.14
Release of Liens and Guarantees
79
SECTION 9.15
USA PATRIOT Act
79
SECTION 9.16
No Fiduciary Duty
79
SECTION 9.17
Waiver of Notice
80



SCHEDULES:
 
Schedule 1.01 -- Pricing Schedule
Schedule 2.01 -- Commitments
Schedule 3.14 -- Subsidiaries
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.08 -- Existing Restrictions
 
EXHIBITS:
 
Exhibit A -- Form of Assignment and Assumption
Exhibit B-1 -- U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes
Exhibit B-2 -- U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes
Exhibit B-3 -- U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes
Exhibit B-4 -- U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes
 

 
iii

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of March 21, 2012 among ITT EDUCATIONAL SERVICES,
INC., a Delaware corporation,  the LENDERS party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent and BANK OF AMERICA, N.A., as Syndication Agent.
 
The parties hereto agree as follows:
 
ARTICLE I
 


 
Definitions
 
SECTION 1.01 Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Accreditation” means the status of public recognition granted by any
Accrediting Body to an educational institution that meets the Accrediting Body’s
standards and requirements, which approval is required for the educational
institution to participate in Title IV Programs.
 
“Accrediting Body” means any entity or organization recognized by the DOE
pursuant to 34 CFR Section 602 et. seq.
 
“Acquired Business” means the entity or assets acquired by the Borrower or a
Material Subsidiary in an Acquisition after the Effective Date.
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary) or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary);
provided that the Borrower or the Subsidiary is the surviving entity.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 
1

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, modified or supplemented from time to time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for
deposits in Dollars for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be
based on the rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
 
“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan or with respect to the commitment fees payable hereunder, the applicable
rate per annum set forth on Schedule 1.01 under the caption “Eurodollar Spread”,
“ABR Spread”, or “Commitment Fee Rate”, as the case may be, based upon the
Leverage Ratio.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Asset Disposition” means any sale, transfer or other disposition of any asset
of the Borrower or any Subsidiary in a single transaction or in a series of
related transactions (other than (a) the sale or lease of inventory or products
in the ordinary course or the sale of obsolete or worn out property in the
ordinary course and (b) the sale of short-term investments in the ordinary
course of business).
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section
 

 
2

--------------------------------------------------------------------------------

 

9.04), and accepted by the Administrative Agent, in the form of Exhibit A or any
other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Banking Services” means each and any of the following bank services provided to
any Credit Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).
 
“Banking Services Agreement” shall mean any agreement entered into from time to
time with any Credit Party in connection with the provision of Banking Services.
 
“Banking Services Obligations” of the Credit Parties means any and all
obligations of the Credit Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means ITT Educational Services, Inc., a Delaware corporation.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
 

 
3

--------------------------------------------------------------------------------

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Change in Control” shall be deemed to have occurred if (a) any Person or group
of Persons (other than (i) the Borrower, (ii) any Subsidiary or (iii) any
employee or director benefit plan or stock plan of the Borrower or a Subsidiary
or any trustee or fiduciary with respect to any such plan when acting in that
capacity or any trust related to any such plan) shall have acquired beneficial
ownership of shares representing more than 35% of the combined voting power
represented by the outstanding Equity Interests of the Borrower (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended and the applicable rules and regulations thereunder) or (b) during any
period of 12 consecutive months, commencing before and ending after, or
commencing after the Effective Date, individuals who on the first day of such
period were directors of the Borrower (together with any replacement or
additional directors who were nominated or elected by a majority of directors
then in office) cease to constitute a majority of the Board of Directors of the
Borrower.
 
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary,(i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof and (ii)
all requests, rules, guidelines, requirements and directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law” regardless of the date enacted, adopted,
issued or implemented.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 

 
4

--------------------------------------------------------------------------------

 

“Cohort Default Rate” shall have the meaning as provided in 34 C.F.R. Section
668 Subpart N.
 
“Collateral” means all properties, rights, interests and privileges from time to
time subject to Liens granted to the Administrative Agent, or any security
trustee therefor, by the Pledge Agreement.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to Section
2.09 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Commitments is
$325,000,000.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise;
provided, however, that a Person shall not be deemed to have Control solely by
virtue of such Person’s status as an officer or employee of such
Person.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Documents” means this Agreement and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each promissory note, if any,
delivered pursuant to Section 2.10(e), the Subsidiary Guaranty, the Pledge
Agreement, each amendment or waiver hereof or hereunder and each other document
or agreement executed and delivered from time to time by any Credit Party in
connection with or pursuant to the terms of this Agreement or any other Credit
Document.
 
“Credit Party” means the Borrower and each Subsidiary Guarantor.
 
“Credit Support Subsidiary” means, at any time, each wholly owned Domestic
Subsidiary (i) which, as of the most recent period of four consecutive fiscal
quarters then ended, for which Financial Statements have been delivered pursuant
to Section 5.01, contributed greater than fifteen percent (15%) of EBITDA for
such period or (ii) which, as of the end of the most recently completed fiscal
quarter for which Financial Statements have been delivered pursuant to Section
5.01, contributed greater than fifteen percent (15%) of Total Assets as of such
date; provided that, if at any time the aggregate amount of EBITDA or Total
Assets of all Domestic Subsidiaries that are not Credit Support Subsidiaries
exceeds fifteen percent (15%) of EBITDA for any such period or fifteen percent
(15%) of Total Assets as of the end of any such fiscal quarter, the Borrower
(or, in the event the Borrower has failed to do so within ten (10) days of
delivery of such Financial Statements, the Administrative Agent) shall designate
sufficient
 

 
5

--------------------------------------------------------------------------------

 

Domestic Subsidiaries as “Credit Support Subsidiaries” to eliminate such excess,
and such designated Subsidiaries shall for all purposes of this Agreement
constitute Credit Support Subsidiaries.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Lender Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied, (b) has notified the Borrower or any Lender Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Lender Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Lender Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
 
“DOE” means the United States Department of Education.
 
“DOE Ratio” means the composite score of the Borrower’s equity, primary reserve
and net income ratios described in 34 C.F.R. Sections 668.171(b)(1) and Section
668.172 and appendices A and B to Subpart L of 34 C.F.R. of Section 668,
provided that if at any time the Borrower is required by the DOE to report such
composite score on a school-by-school or other basis, their “DOE Ratio” shall
also refer to the composite score for each school or other Person required to be
reported to the DOE.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
 
“EBITDA” means, for any period, net income for such period plus (a) without
duplication and to the extent deducted in determining net income for such
period, the sum of (i) interest expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary
 

 
6

--------------------------------------------------------------------------------

 

charges for such period (excluding any write-down or write-off in connection
with any sales and other dispositions of Institutional Loans), (v) any other
non-cash and non-recurring charges for such period (but excluding (x) any
non-cash and non-recurring charge in respect of an item that was included in net
income in a prior period, and (y) any write-down or write-off in connection with
any sales and other dispositions of Institutional Loans), (vi) fees and expenses
incurred during such period in connection with any proposed or actual issuance
of any Indebtedness or Equity Interests, or any proposed or actual acquisitions,
investments, asset sales or divestitures permitted hereunder, and any losses
during such period attributable to cash payments relating to early
extinguishment of Indebtedness or obligations under any Swap Agreement, in an
aggregate amount under this clause (vi) not to exceed $5,000,000 during the most
recently completed four fiscal quarters, and (vii) any losses during such period
resulting from the sale or disposition of any asset of the Borrower or any
Subsidiary outside the ordinary course of business (excluding any write-down or
write-off in connection with any sales and other dispositions of Institutional
Loans), minus (b) without duplication and to the extent included in net income,
the sum of (i) any extraordinary gains and any non-cash items of income for such
period (excluding any gains in connection with any sales and other dispositions
of Institutional Loans), and (ii) any gains attributable to early extinguishment
of Indebtedness or obligations under any Swap Agreement, and (all gains during
such period resulting from the sale or disposition of any asset of the Borrower
or any Subsidiary outside the ordinary course of business, in an aggregate
amount under this clause (ii) not to exceed $5,000,000 during the most recently
completed four fiscal quarters, all calculated for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP.  For purposes of
the computation of the Leverage Ratio and Fixed Charge Coverage Ratio (a) for
any period during which a Permitted Acquisition is made by any Credit Party,
EBITDA shall be calculated on a pro forma basis as if such purchase or other
acquisition was consummated (and any related Indebtedness incurred) on the first
day of such period and (b) for any period during which a Subsidiary or business
was disposed of, EBITDA shall be calculated on a pro forma basis as if such
Subsidiary or business had been disposed of on the first day of such
period.  All acquired Indebtedness assumed to be outstanding pursuant to the
preceding sentence shall be deemed to have borne interest (a) in the case of
fixed rate Indebtedness, at the rate applicable thereto or (b) in the case of
floating rate Indebtedness, at the rates which were or would have been
applicable thereto during the period when such Indebtedness was or was deemed to
be outstanding.
 
“EBITR” means, for any applicable computation period, EBITDA for such period,
minus, to the extent included in the determination of net income, all amounts
attributable to depreciation and amortization expense for such period plus, to
the extent included in the determination of net income, Rentals for such period.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any of its Material Subsidiaries, and any other
business not prohibited by Section 6.03(c).
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or
 

 
7

--------------------------------------------------------------------------------

 

entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any hazardous or toxic substance or waste or to
health and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Material Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing (other than, prior to the date of such conversion, Indebtedness that
is convertible into Equity Interests).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 

 
8

--------------------------------------------------------------------------------

 

“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
 
“Existing Credit Agreement” means that certain Credit Agreement dated as of
January 11, 2010, among Borrower, the Lenders party thereto, and JPMorgan Chase
Bank, N.A. as Administrative Agent, as amended.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the Chief Financial Officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“Financial Statements” means the balance sheets, income statements and
statements of cash flows of the Borrower on a consolidated basis, and any
accompanying notes or other disclosures to such statements.
 
“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by
either (i) the Borrower or (ii) a Domestic Subsidiary of the Borrower.
 
“Fitch” means Fitch Ratings, and any successor to its rating agency business.
 

 
9

--------------------------------------------------------------------------------

 

“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
fiscal quarter of the Borrower for the most-recently ended four fiscal quarters,
of (a) EBITR to (b) the sum of (i) all dividends paid in cash during such
period, plus (ii) Total Interest Expense, plus (iii) Rentals, all calculated for
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Higher Education Act” means the Higher Education Act of 1965, as amended.
 
“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by
 

 
10

--------------------------------------------------------------------------------

 

resolutions of the Board of Directors of such Person or by similar action if
such Person is not a corporation, or as to which such approval has been
withdrawn (unless otherwise approved by a vote of the stockholders or a tender
of shares).
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (k) all obligations of such person
in respect of Swap Agreements.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor; provided, however, that Indebtedness shall not include
(i) amounts in respect of tuition that is shown as deferred revenue on the
Borrower’s Financial Statements and (ii) the amount of any Guarantee or payment
obligation in connection with any Private Education Loan Program that is not
required to be recorded as a liability on the Financial
Statements.  Notwithstanding the foregoing, the term “Indebtedness” shall not
include post-closing purchase price adjustments or earnouts except to the extent
that the amount payable pursuant to such purchase price adjustment or earnout
is, or becomes, reasonably determinable.  The amount of Indebtedness of any
Person for purposes of clause (f) above shall (unless such Indebtedness has been
assumed by such Person or such Person has otherwise become liable for the
payment thereof) be deemed to be equal to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith.  For purposes of
determining Indebtedness in connection with calculating the Leverage Ratio, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting rights or netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
 
“Ineligible Institution” means a (a) natural person or (b) holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof; provided that, such holding
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
 

 
11

--------------------------------------------------------------------------------

 

acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business.
 
“Information Memorandum” means the Confidential Information Memorandum dated
February, 2012 relating to the Borrower and the Transactions.
 
“Institutional Loan” means a student loan that is owned by the Borrower or a
Subsidiary constituting an obligation of a student for borrowed money, including
an obligation evidenced by a promissory note or other instrument, provided that
trade receivables (including extended pay, temporary credit, student receivables
and similar arrangements in the ordinary course) shall not constitute
Institutional Loans.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
commencing on June 30, 2012, (b) with respect to any Eurodollar Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Bank” means each of JPMorgan Chase Bank, N.A., and such additional
Lenders as may be designated as such by the Borrower with the consent of the
Administrative Agent and which additional Lenders agree to act in such capacity,
each as the issuer of Letters of Credit hereunder, and their respective
successors in such capacity as provided in Section 2.06(i).
 

 
12

--------------------------------------------------------------------------------

 

The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.  With respect to any Letter of Credit, “Issuing
Bank” shall mean the applicable issuer thereof.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
 
“Lender Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender and each other Lender.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“Leverage Ratio” means, at the applicable date, the ratio of total Indebtedness
on such date to EBITDA for the most recently completed four fiscal quarters of
the Borrower, computed on a consolidated basis for the Borrower and its
Subsidiaries.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any
 

 
13

--------------------------------------------------------------------------------

 

of the foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
 
“Liquidity” means the aggregate stated balance sheet amount of cash, cash
equivalents and short-term investments of the Borrower and its wholly owned
Domestic Subsidiaries (excluding any portion thereof which is subject to a Lien
in favor of a Person other than the Administrative Agent or is otherwise
restricted).
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, or financial condition of the Borrower and its Material Subsidiaries
taken as a whole, (b) the ability of the Borrower and the Material Subsidiaries,
taken as a whole, to perform any of its material obligations under this
Agreement or any other Credit Document or (c) the rights of or benefits
available to the Administrative Agent or the Lenders under, or the legality,
validity or enforceability of, this Agreement or any other Credit Document.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) or obligations in respect of one or more Swap Agreements of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $30,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
 
“Material Subsidiary” means any Subsidiary that, directly or indirectly through
a Subsidiary (a) owns assets with a book value in excess of 5% of the book value
of the total consolidated assets of the Borrower and its Subsidiaries measured
as of the last day of the most recently completed fiscal quarter for which
Financial Statements have been delivered pursuant to Section 5.01 or (b)
generated revenues in excess of 5% of the revenues of the Borrower and its
Subsidiaries, taken as a whole, for the most recently completed four fiscal
quarter period for which Financial Statements have been delivered pursuant to
Section 5.01.
 
“Maturity Date” means March 21, 2015.
 
“Maximum Rate” has the meaning set forth in Section 9.13.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which Borrower or any ERISA Affiliate contributes or is obligated to
contribute, or has contributed or been obligated to contribute, within the past
six years.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Credit Parties to the
Lenders or to any Lender, the
 

 
14

--------------------------------------------------------------------------------

 

Administrative Agent, the  Issuing Bank or any indemnified party arising under
the Credit Documents.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning set forth in Section 9.04.
 
“Participant Register” has the meaning set forth in Section 9.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permissible Investments” means the investments specified as Permissible
Investments in the Investment Guidelines attached to the Investment Management
Agreement dated as of December 22, 2006, between the Borrower and J.P. Morgan
Investment Management Inc., as amended pertaining to the Custodial Account which
also meet the Maturity Guidelines and Quality Guidelines specified therein,
without amendment unless consented to by the Required Lenders.
 
“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:
 
(a) the Acquired Business is an Eligible Line of Business;
 
(b) the Acquisition shall not be a Hostile Acquisition;
 
(c) if a new Subsidiary is formed or acquired as a result of or in connection
with the Acquisition, and if required pursuant to Sections 5.09 and 5.10, the
Borrower shall have complied with the requirements of Sections 5.09 and 5.10 in
connection therewith;
 
(d) Immediately before and after giving effect to the Acquisition and any
Borrowing in connection therewith, (x) no Default shall exist, and (y) the
financial covenants set
 

 
15

--------------------------------------------------------------------------------

 

forth in Section 6.12 (a), (b) and (c) shall not exceed the limits specified in
Section 6.12 (a), (b) and (c) on a pro forma basis; and
 
(e) if the Acquired Business is an accredited Title IV eligible institution and
the Total Consideration for the Acquisition exceeds $25,000,000, (x) such
Acquired Business is in good standing with all applicable Accrediting Bodies (it
being understood that, for purposes hereof, an Acquired Business shall be deemed
not to be in good standing if it shall have received an order, notice, or other
decision from an Accrediting Body in a jurisdiction in which such Acquired
Business provides post secondary education, to the effect that the authority of
such Acquired Business to provide postsecondary education in such jurisdiction
is or will be withdrawn, revoked, or terminated), and (y) the Borrower shall
have delivered to the Administrative Agent a certificate of a Financial Officer
satisfactory to the Administrative Agent to the effect of the matters set forth
in clause (d) above (it being understood that such certificate shall include
reasonable calculations supporting the matters set forth therein).
 
“Permitted Encumbrances” means:
 
(a) Liens imposed by law for Taxes that are not yet due or are not yet required
to be paid under Section 5.04;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
(other than those being contested in good faith by appropriate proceedings
and the Borrower or a Material Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP) or are not yet required
to be paid under Section 5.04;
 
(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;
 
(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of or any Subsidiary in the ordinary
course of business supporting obligations of the type set forth in clause (i)
above;
 
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
 
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not materially detract from the value of the affected property or interfere
with the ordinary conduct of business of the Borrower or any Subsidiary;
 

 
16

--------------------------------------------------------------------------------

 



(g) Liens arising from Permitted Investments described in clause (d) of the
definition of the term “Permitted Investments”;
 
(h) Liens on assets the fair market value of which does not exceed $25,000,000
securing Indebtedness permitted by Section 6.01(f);
 
(i) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by the Borrower or any Subsidiary in excess of those
required by applicable banking regulations;
 
(j) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and the Subsidiaries in the ordinary course of
business;
 
(k) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 (or the corresponding section) of the Uniform Commercial Code in
effect in the relevant jurisdiction covering only the items being collected
upon;
 
(l) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;
 
(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and
 
(n) Liens that are contractual rights of set-off.
 
“Permitted Investments” means:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
 
(c) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $100,000,000;
 

 
17

--------------------------------------------------------------------------------

 



(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
 
(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000.
 
(f) Permissible Investments; and
 
(g) demand deposit accounts maintained in the ordinary course of business.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
 
“Pledge Agreement” means that certain Pledge Agreement dated as of the Effective
Date (including any and all supplements thereto) among the Borrower, certain of
its Subsidiaries and the Administrative Agent, as amended, restated, amended and
restated, modified or supplemented from time to time.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
 
“Private Education Loan Program” means a program under which private education
loans are provided to current or former students to fund a portion of a
student’s costs of attendance at any school owned or operated by the Borrower or
any of its Subsidiaries.
 
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Rentals” of a Person means, with respect to any period, the aggregate amount of
rental expense deducted in computing net income of such Person.
 

 
18

--------------------------------------------------------------------------------

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
for the purpose of determining the Required Lenders needed for any waiver,
amendment, modification or consent, any Lender that is the Borrower, or any
Affiliate of the Borrower (and the Revolving Credit Exposure and Commitments of
such Lender) shall be disregarded.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Material Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any Material Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any Subsidiary.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01.
 
“S&P” means Standard & Poor’s Rating Services, and any successor to its rating
agency business.
 
“Sale and Leaseback Transaction” means any sale or other transfer of property by
any Person with the intent to lease such property as lessee.
 
“School” means a postsecondary institution of higher education and its
additional locations, taken together, pursuant to the DOE’s regulations, that is
operated by the Borrower or any Material Subsidiary.
 
“Secured Creditors” means, collectively, each Lender (even if such Lender ceases
to be a Lender hereunder), its Affiliates which are holders of Banking Services
Obligations or Swap Obligations, the Issuing Bank, the Administrative Agent, and
all of their successors and assigns.
 
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Obligations owing to one or more Lenders
(even if any such Lender ceases to be a Lender hereunder)or their respective
Affiliates.
 
“short-term investments” means short-term investments as defined under GAAP.
 
“Significant Regulatory Event” means, as the context may require, (a) failure of
the Borrower or any Material Subsidiary to maintain its status as an “eligible
institution,” as defined in 34 C.F.R. Sections 600.2 and 600.5, (b) a failure of
the Borrower or any Material Subsidiary to maintain its eligibility to
participate in Title IV Programs (including, without limitation, any suspension
or termination in Title IV funding), or (c) a failure of the Borrower or any
Material Subsidiary to maintain in effect any of its Accreditations, which
failure of any of
 

 
19

--------------------------------------------------------------------------------

 

the types described in clauses (a), (b) and (c) (each a “Relevant Failure”),
when taken together with all other such failures of any of the types described
in clauses (a), (b) or (c) occurring during the fiscal quarter in which such
Relevant Failure occurred (the “Relevant Quarter”) and the three fiscal quarters
of the Borrower immediately preceding the Relevant Quarter, affects educational
institutions of the Borrower or any Material Subsidiary which, in aggregate, (x)
contributed more than 20% of the consolidated EBITDA of the Borrower and its
Subsidiaries for the most recent four complete fiscal quarters of the Borrower
or (y) comprise more than 20% of the consolidated Total Assets of the Borrower
and is Subsidiaries as of the end of the most recent complete fiscal quarter of
the Borrower.
 
“Solvent” means, with respect to any Person, on any date of determination, that
on such date the fair value of the assets of such a Person is greater than the
total amount of liabilities of such Person, in each case on a consolidated
basis.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Borrower.
 
“Subsidiary Guarantor” means each Credit Support Subsidiary. The Subsidiary
Guarantors on the Effective Date are identified as such on Schedule 3.14 hereto.
 
“Subsidiary Guaranty” means that certain Subsidiary Guaranty dated as of the
Effective Date (including any and all supplements thereto) and executed by each
Subsidiary Guarantor, as amended, restated, amended and restated, modified or
supplemented from time to time.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or
 

 
20

--------------------------------------------------------------------------------

 

economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or the Subsidiaries shall be
a Swap Agreement.
 
“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total  Swingline Exposure
at such time.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.05.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Title IV” means Title IV of the Higher Education Act.
 
“Title IV Programs” means the Title IV Programs listed in 34 C.F.R. Section
668.1(c).
 
“Total Assets” means, as of the date of any determination thereof, total assets
of the Borrower and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of such date.
 
“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid in connection with such Acquisition,
(b) Indebtedness payable to the seller in connection with such Acquisition, (c)
the present value of future payments which are required to be made over a period
of time and are not contingent upon the Borrower or its Subsidiary meeting
performance objectives (exclusive of salaries paid in the ordinary course of
business) (discounted at the ABR), but only to the extent not included in
clause (a) or (b) above, and (d) the amount of indebtedness assumed in
connection with such Acquisition.
 
“Total Interest Expense” means, for any period, total cash interest expense
deducted in the computation of net income for such period (including that
attributable to Capital Lease Obligations) of the Borrower and its Subsidiaries
on a consolidated basis in accordance with GAAP for such period with respect to
all outstanding Indebtedness of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect
 

 
21

--------------------------------------------------------------------------------

 

to letters of credit and bankers’ acceptance financing and net costs of rate
hedging in respect of interest rates to the extent such net costs are allocable
to such period in accordance with GAAP).
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Credit Documents, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.17(f)(ii)(D)(2).
 
“wholly owned” means, with respect to a subsidiary of a Person, a subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned subsidiaries of such Person.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02 Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
SECTION 1.03 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same
 

 
22

--------------------------------------------------------------------------------

 

meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
 
SECTION 1.04 Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP, the application thereof on the
operation of such provision, or with respect to any change to the accounting
principles used by the Borrower after the date hereof in the preparation of any
financial statement (or if the Administrative Agent notifies the Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP, the application thereof, or change in the accounting principles
used by the Borrower, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective, or calculated using the accounting principles used by the Borrower
immediately before such change in accounting principles, as the case may be,
until such notice shall have been withdrawn or such provision amended to
preserve the original intent thereof in light of such changes in GAAP or
accounting principles.  Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made, (i)
without giving effect to any election under Accounting Standards Codification
825 (or any other Accounting Standards Codification or update having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any Subsidiary at “fair value”, as defined therein, (ii) without giving
effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or update having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described in
such provision, and such Indebtedness shall at all times be valued at the full
stated principal amount thereof and (iii) in a manner such that any obligations
relating to a lease that was accounted for by a Person as an operating lease as
of the Effective Date and any similar lease entered into after the Effective
Date by such Person shall be accounted for as obligations relating to an
operating lease and not as obligations relating to a capital lease.
 
ARTICLE II
 


 
The Credits
 
SECTION 2.01 Commitments.  Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (b) the sum of the total Revolving Credit Exposures exceeding the
total Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
 
SECTION 2.02 Loans and Borrowings.  (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance
 

 
23

--------------------------------------------------------------------------------

 

with their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
 
(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
 
(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that a Eurodollar
Borrowing that results from a continuation of an outstanding Eurodollar
Borrowing may be in an aggregate amount that is equal to such outstanding
Borrowing.  At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).  Each
Swingline Loan shall be in an amount that is an integral multiple of $1,000,000
and not less than $5,000,000.  Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of six Eurodollar Revolving Borrowings outstanding.
 
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
SECTION 2.03 Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or electronic mail to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information (in compliance
with Section 2.02):
 
(i) the aggregate amount of the requested Borrowing;
 
(ii) the date of such Borrowing, which shall be a Business Day;
 

 
24

--------------------------------------------------------------------------------

 



(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a  Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
SECTION 2.04 [Intentionally Omitted]
 
SECTION 2.05 Swingline Loans.  (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $30,000,000 or (ii) the sum of the
total Revolving Credit Exposures exceeding the total Commitments; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.
 
(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by electronic mail), not later
than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower maintained with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e), by remittance to the Issuing Bank or, to the
extent that the Lenders have made payments pursuant to Section 2.06(e) to
reimburse such Issuing Bank, to such Lenders and such Issuing Bank as their
interests may appear) by 3:00 p.m., New York City time, on the requested date of
such Swingline Loan.
 
(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 11:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding.  Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will
 

 
25

--------------------------------------------------------------------------------

 

give notice thereof to each  Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders.  The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline
Lender.  Any amounts received by the Swingline Lender from the Borrower (or
other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted by the Swingline Lender to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, and
thereafter to the Borrower, if and to the extent such payment is required to be
refunded to the Borrower for any reason.  The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.
 
SECTION 2.06 Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit as the applicant thereof, for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted pursuant to paragraph (k) of this Section)), the Borrower shall hand
deliver or transmit by electronic mail to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days or such lesser period to which the Issuing Bank may consent) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the requested date of
issuance, amendment, renewal or extension (which shall be a Business
 

 
26

--------------------------------------------------------------------------------

 

Day), the date on which such Letter of Credit is to expire (which shall comply
with paragraph (c) of this Section), the amount of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $25,000,000 and (ii) the sum of the total Revolving
Credit Exposures shall not exceed the total Commitments.
 
(c) Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided, that any Letter
of Credit may expire on a date that is at most one year later than the date
referred to in clause (ii), subject to paragraphs (j) and (k) of this Section.
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e) Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the Business Day immediately
following the date that such LC Disbursement is made; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with an ABR
Revolving Borrowing or a Swingline Loan in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and
 

 
27

--------------------------------------------------------------------------------

 

such Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders
under this paragraph), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
 
(f) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented, which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or
 

 
28

--------------------------------------------------------------------------------

 

refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
(g) Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by electronic
mail) of such demand for payment and whether the Issuing Bank has made or will
make an LC Disbursement thereunder; provided that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
 
(h) Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(d) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
 
(i) Replacement of the Issuing Bank.  The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not issue additional Letters of Credit.
 
(j) Cash Collateralization.  If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without
 

 
29

--------------------------------------------------------------------------------

 

demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII or
(ii) any Letter of Credit shall have an expiration date after the Maturity Date,
the Borrower shall (x) deposit in an account with the Administrative Agent, in
the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to 103% of the face amount of such Letter of Credit, or (y)
make other arrangements acceptable to the Administrative Agent in an amount
equal to 103% of the face amount of such Letters of Credit, in either case, on
the date five Business Days prior to the Maturity Date.  Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.  If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.10(f), such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower to the extent that, after giving effect to such return, the total
Revolving Credit Exposure would not exceed the total Commitments and no Default
shall have occurred and be continuing.  If the Borrower is required to provide
an amount of cash collateral hereunder pursuant to Section 2.20(c), such amount
(to the extent not applied as aforesaid) shall be returned to the Borrower to
the extent that, after giving effect to such return, no Issuing Bank shall have
any exposure in respect of any outstanding Letter of Credit that is not fully
covered by the Commitments of the non-Defaulting Lenders and/or the remaining
cash collateral and no Default shall have occurred and be continuing.
 
(k) Evergreen Letters of Credit.  If the Borrower so requests in any applicable
Letter of Credit application, a Letter of Credit may contain automatic extension
provisions; provided that any such Letter of Credit must permit the Issuing Bank
to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the Issuing Bank, the Borrower shall not be required to
make a specific request to the Issuing Bank for any such extension.  Once such a
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the Issuing Bank to permit the extension of such Letter of
Credit at any time to an expiry date in accordance with paragraph (c) of this
Section; provided, however, that the Issuing Bank shall not permit any such
extension if (i) the Issuing Bank has determined that it would not be permitted
or would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms
 

 
30

--------------------------------------------------------------------------------

 

hereof, or (ii) it has received notice on or before the day that is five
Business Days before the required notice date from the Administrative Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and directing the Issuing Bank not to
permit such extension.
 
SECTION 2.07 Funding of Borrowings.  (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in
Indianapolis, Indiana and designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to Section 2.06(e) to reimburse such Issuing
Bank, then to such Revolving Lenders and such Issuing Bank as their interests
may appear.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall remit to the Borrower the amount of such interest
paid by the Borrower for such period.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
SECTION 2.08 Interest Elections.  (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request or designated by
Section 2.03 and, in the case of a Eurodollar Revolving Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request or designated by
Section 2.03.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such
 

 
31

--------------------------------------------------------------------------------

 

portion shall be considered a separate Borrowing.  This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.
 
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
electronic mail to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
 
SECTION 2.09 Termination and Reduction of Commitments; Increase of
Commitments.  (a) Unless previously terminated, the Commitments shall
automatically terminate on the Maturity Date.
 

 
32

--------------------------------------------------------------------------------

 



(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the total
Commitments.
 
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination or
reduction of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
 
(d) On up to four occasions, the Borrower may, from time to time, at its option,
seek to increase the total Commitments or request term commitments by up to an
aggregate amount of $125,000,000 (resulting in maximum total Commitments and
term commitments of $450,000,000) upon at least three Business Days’ prior
written notice to the Administrative Agent, which notice shall (i) specify the
amount of any such proposed increase, (ii) specify whether the proposed increase
is with respect to the Commitments, term commitments, or both, and (iii) be
delivered at a time when no Default has occurred and is continuing.  After
delivery of such notice, the Administrative Agent or the Borrower, in
consultation with the Administrative Agent, may offer the increase (which may be
declined by any Lender in its sole discretion) in the total Commitments or term
commitments on either a ratable basis to the Lenders or on a non pro-rata basis
to one or more Lenders and/or to other Lenders or entities reasonably acceptable
to the Administrative Agent and the Borrower.  No increase in the total
Commitments or term commitments shall become effective until the existing or new
Lenders extending such incremental Commitment or term commitment amount and the
Borrower shall have delivered to the Administrative Agent a document in form
reasonably satisfactory to the Administrative Agent pursuant to which (i) any
such existing Lender states the amount of its Commitment increase or term
commitment, (ii) any such new Lender states its Commitment or term commitment
amount and agrees to assume and accept the obligations and rights of a Lender
hereunder, (iii) the Borrower accepts such incremental Commitments or term
commitments, and (iv) the effective date of any increase in the Commitments or
term commitments and  the date of any incremental term loans to be made pursuant
thereto is specified.  Upon the effectiveness of any increase in the total
Commitments pursuant hereto, (i) each Lender (new or existing) shall be deemed
to have accepted an assignment from the existing Lenders, and the existing
Lenders shall be deemed to have made an assignment to each new or existing
Lender accepting a new or increased Commitment, of an interest in each then
outstanding Revolving Loan  (in each case, on the terms and conditions set forth
in the Assignment and Assumption) and (ii) the Swingline Exposure and LC
Exposure of the existing
 

 
33

--------------------------------------------------------------------------------

 

and new Lenders shall be automatically adjusted such that, after giving effect
to such assignments and adjustments, all Revolving Credit Exposure hereunder is
held ratably by the Lenders in proportion to their respective
Commitments.  Assignments pursuant to the preceding sentence shall be made in
exchange for, and substantially contemporaneously with the payment to the
assigning Lenders of, the principal amount assigned plus accrued and unpaid
interest and commitment and Letter of Credit fees.  Payments received by
assigning Lenders pursuant to this Section in respect of the principal amount of
any Eurocurrency Loan shall, for purposes of Section 2.16, be deemed prepayments
of such Loan.  Any increase of the total Commitments pursuant to this Section
shall be subject to receipt by the Administrative Agent from the Borrower of
such supplemental opinions, resolutions, certificates and other documents as the
Administrative Agent may reasonably request.  In the event of any request for an
increase of term commitments pursuant to this clause (d), this Agreement may be
amended by the Administrative Agent and the Borrower (but without the consent of
the other Lenders), in form and substance satisfactory to the Administrative
Agent, to the extent, and solely to the extent, to include such terms as are
customary for a term loan commitment.This Section shall supersede any provisions
in Section 9.02 to the contrary.
 
SECTION 2.10 Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Maturity Date and (ii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender or its registered assigns and in
a form approved by the
 

 
34

--------------------------------------------------------------------------------

 

Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein or its registered assigns.
 
(f) If at any time the aggregate Revolving Credit Exposure of the Lenders
exceeds the aggregate Commitments of the Lenders, the Borrower shall immediately
prepay the Revolving Loans in the amount of such excess.  To the extent that,
after the prepayment of all Revolving Loans an excess of the Revolving Credit
Exposure over the aggregate Commitments still exists, the Borrower shall
promptly cash collateralize the Letters of Credit in the manner described in
Section 2.06(j) in an amount sufficient to eliminate such excess.
 
SECTION 2.11 Prepayment of Loans.  (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.
 
(b) The Borrower shall notify the Administrative  Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
electronic mail) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09(c), then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section
2.09(c).  Promptly following receipt of any such notice relating to a Revolving
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02.  Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.
 
SECTION 2.12 Fees.  (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the amount by which the
Commitment of such Lender exceeds the Revolving Credit Exposure (excluding
Swingline Exposure) of such Lender during the period from and including the date
hereof to but excluding the date on which such Commitment terminates.  Accrued
commitment fees shall be payable in arrears on the third Business Day following
the last day of March, June, September and December of each year and on the date
on which the Commitments terminate, commencing on June 30, 2012.  All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
 

 
35

--------------------------------------------------------------------------------

 



(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate or rates per annum separately agreed upon between the Borrower and the
Issuing Bank on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure attributable to Letters of Credit issued by the Issuing Bank, as well
as the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on June
30, 2012; provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
 
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto.  Fees paid hereunder shall
not be refundable under any circumstances.
 
SECTION 2.13 Interest.  (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
 
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding
 

 
36

--------------------------------------------------------------------------------

 

paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, upon the final maturity thereof and upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
end of the Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
 
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.14 Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, electronic mail as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and such Borrowing shall be continued as an ABR Borrowing and (ii)
if any Borrowing Request requests a Eurodollar Revolving Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
 
If, after the date hereof, the introduction of, or any change in, any applicable
Law or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any of the Lenders
(or any of their respective Lending Offices) with any request or directive
 

 
37

--------------------------------------------------------------------------------

 

(whether or not having the force of Law) of any such Governmental Authority,
central bank or comparable agency, shall make it unlawful or impossible for any
of the Lenders (or any of their respective Lending Offices) to honor its
obligations hereunder to make or maintain any Eurodollar Loan or any ABR Loan as
to which the interest rate is determined by reference to the Adjusted LIBO Rate,
such Lender shall promptly give notice thereof to the Administrative Agent and
the Administrative Agent shall promptly give notice to the Borrower and the
other Lenders.  Thereafter, until the Administrative Agent notifies the Borrower
that such circumstances no longer exist, (i) the obligations of the Lenders to
make Eurodollar Loans or ABR Loans as to which the interest rate is determined
by reference to the Adjusted LIBO Rate, and the right of the Borrower to convert
any Loan to a Eurodollar Loan or continue any Loan as a Eurodollar Loan or an
ABR Loan as to which the interest rate is determined by reference to the
Adjusted LIBO Rate shall be suspended and thereafter the Borrower may select
only ABR Loans as to which the interest rate is not determined by reference to
the Adjusted LIBO Rate hereunder, (ii) all ABR Loans shall cease to be
determined by reference to the Adjusted LIBO Rate and (iii) if any of the
Lenders may not lawfully continue to maintain a Eurodollar Loan to the end of
the then current Interest Period applicable thereto, the applicable Loan shall
immediately be converted to an ABR Loan as to which the interest rate is not
determined by reference to the Adjusted LIBO Rate for the remainder of such
Interest Period.
 
SECTION 2.15 Increased Costs.  (a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;
 
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or
 
(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting into, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then, from time to time upon request of such Lender, such Issuing Bank or such
other Recipient, the Borrower will pay to such Lender, the Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
 

 
38

--------------------------------------------------------------------------------

 



(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time upon the
request of such Lender or the Issuing Bank, the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
 
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
 
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or expenses incurred or
reductions incurred more than 180 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or expenses or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or expenses or reductions is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.
 
SECTION 2.16 Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default but
excluding any payment made by the Borrower pursuant to Section 2.07(b) to repay
the Administrative Agent in respect of the portion of a Borrowing that a Lender
has failed to make available), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurodollar Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.11(b) and is revoked in accordance therewith) or (d)
the assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have
 

 
39

--------------------------------------------------------------------------------

 

been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
 
SECTION 2.17 Taxes.  (a) Payments Free of Taxes.  Any and all payments by or on
account of any obligation of any Credit Party under any Credit Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
 
(b) Payment of Other Taxes by the Borrower.  The Credit Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.
 
(c) Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.17, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(d) Indemnification by the Borrower.  The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
 
(e) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes
 

 
40

--------------------------------------------------------------------------------

 

attributable to such Lender (but only to the extent that any Credit Party has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04(c) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f) Status of Lenders.  (i)   Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
 
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
 
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
 
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 

 
41

--------------------------------------------------------------------------------

 



(1) In the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(2) executed originals of IRS Form W-8ECI;
 
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Certificate”) and (y) executed originals
of IRS Form W-8BEN; or
 
(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Certificate substantially in the form of Exhibit B-2 or Exhibit B-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Certificate substantially in the form of Exhibit B-4 on behalf of each such
direct and indirect partner;
 
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by
 

 
42

--------------------------------------------------------------------------------

 



law and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
 
(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
 
(g) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.
 
(h) Survival.  Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
 
(i) Issuing Bank.  For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank.
 
SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.  (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date
 

 
43

--------------------------------------------------------------------------------

 

when due, in immediately available funds, without set off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders without
recourse or warranty from the other Lenders except as contemplated by Section
9.04 in respect of assignments to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 

 
44

--------------------------------------------------------------------------------

 



(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account over
which the Administrative Agent shall have exclusive control as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
 
SECTION 2.19 Mitigation Obligations; Replacement of Lenders.  (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under this Agreement
and the other Credit Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the
 

 
45

--------------------------------------------------------------------------------

 

Administrative Agent (and if a Commitment is being assigned, the Issuing Bank),
which consent shall not unreasonably be withheld or delayed, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments
thereafter.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such  assignment
and delegation cease to apply.
 
SECTION 2.20 Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);
 
(b) the Commitments, LC Exposure and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder or under any other Credit
Document (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02), provided that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of each Lender or each Lender affected
thereby;
 
(c) if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:
 
(i) all or any part of such Swingline Exposure (other than any portion thereof
with respect to which such Defaulting Lender shall have funded its participation
as contemplated by Section 2.05(c)) and LC Exposure (other than any portion
thereof attributable to unreimbursed LC Disbursements with respect to which such
Defaulting Lender shall have funded its participation as contemplated by
Sections 2.06(d) and 2.06(e)) of such Defaulting Lender shall be reallocated
among the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time;
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure that has not been reallocated and (y)
second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting
 

 
46

--------------------------------------------------------------------------------

 



Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.06(j) for so long as such LC Exposure is outstanding;
 
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
 
(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all commitment fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated; and
 
(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and participating interests in any such newly issued,
amended or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and such Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.
 
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC
 

 
47

--------------------------------------------------------------------------------

 

Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.
 
ARTICLE III
 


 
Representations and Warranties
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
SECTION 3.01 Organization; Powers.  Each of the Borrower and its Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
 
SECTION 3.02 Authorization; Enforceability.  The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  Each of this Agreement and the
other Credit Documents has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
 
SECTION 3.03 Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Material Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of its Material
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Material Subsidiaries, and (d)
will not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Material Subsidiaries (except as otherwise permitted
hereby).
 
SECTION 3.04 Financial Condition; No Material Adverse Change.  (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2011, reported on by PricewaterhouseCoopers,
independent public accountants.  Such Financial Statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such date and for
such period in accordance with GAAP.
 

 
48

--------------------------------------------------------------------------------

 



(b) Since December 31, 2011, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its Subsidiaries, taken as a whole.
 
SECTION 3.05 Properties; Intellectual Property.  (a) Each of the Borrower and
its Material Subsidiaries has good title to, or valid leasehold interests in or
valid license to use, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
 
(b) Each of the Borrower and its Material Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Material Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.06 Litigation and Environmental Matters.  (a) There are no actions,
suits, investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Material Subsidiaries as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
 
(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Material Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
 
SECTION 3.07 Compliance with Laws and Agreements.  Each of the Borrower and its
Material Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.
 
SECTION 3.08 Investment Company Status.  Neither the Borrower nor any of its
Material Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
 
SECTION 3.09 Taxes.  Each of the Borrower and its Material Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Material Subsidiary,
as applicable, has set aside on its books adequate reserves or (b) to the
 

 
49

--------------------------------------------------------------------------------

 

extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 3.10 ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.11 Disclosure.  Except for matters set forth in periodic reports and
other materials filed by the Borrower from time to time with the Securities and
Exchange Commission, or any successor thereto, and that are publicly available,
no agreement, instrument or corporate or other restriction to which the Borrower
or any of its Material Subsidiaries is subject, or any other matter known to the
Borrower, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
 
SECTION 3.12 Margin Stock.  Neither the Borrower nor any Material Subsidiary is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and, except as permitted by Section
5.08, no part of the proceeds of the Loans will be used, either directly or
indirectly, for the purpose, whether immediate, incidental or remote, of
purchasing or carrying any margin stock or of extending credit to others for the
purpose of purchasing or carrying any margin stock. Further, no part of the
proceeds of the Loans will be used for any purpose that violates, or which is
inconsistent with, the provisions of Regulations U or X of the Board.
 
SECTION 3.13 Solvency.  The Borrower and the Material Subsidiaries, taken as a
whole, are Solvent and each is able to pay its debts as they mature.
 
SECTION 3.14 Subsidiaries.  As of the Effective Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule 3.14.  Schedule
3.14 correctly identifies (i) those Subsidiaries which constitute Material
Subsidiaries as of the Effective Date and (ii) those Subsidiaries which
constitute Subsidiary Guarantors as of the Effective Date.
 
ARTICLE IV
 


 
Conditions
 
SECTION 4.01 Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the
 

 
50

--------------------------------------------------------------------------------

 

date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):
 
(a) The Administrative Agent (or its counsel) shall have received from each
Credit Party either (i) a counterpart of each Credit Document to which it is a
party signed on behalf of such party or (ii) written evidence satisfactory to
the Administrative Agent (which may include email transmission of a signed
signature page of each Credit Document) that such party has signed a counterpart
of each Credit Document to which it is a party.
 
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of  Cravath, Swaine & Moore LLP, special counsel for the Credit Parties,
in form and substance reasonably satisfactory to the Administrative Agent and
covering such matters relating to the Borrower, this Agreement or the
Transactions as the Administrative Agent shall reasonably request.  The Borrower
hereby requests such counsel to deliver such opinion.
 
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.
 
(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the Chief Executive Officer, a Vice President or a
Financial Officer of the Borrower, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.
 
(e) The Administrative Agent shall have received copies of all Governmental
Authority and third party approvals necessary or, in the discretion of the
Administrative Agent, advisable in connection with the Transactions and all
other documents reasonably requested by the Administrative Agent.
 
(f) The Lenders shall have received (i) audited consolidated Financial
Statements of the Borrower for the two most recent fiscal years ended prior to
the Effective Date, (ii) Borrower’s annual report as filed with the Securities
and Exchange Commission for the fiscal year ended December 31, 2011, and (iii)
financial projections for the Borrower for a three year period.
 
(g) The Administrative Agent shall have received such duly completed UCC-1
financing statements as the Administrative Agent shall have requested to perfect
its security interest in the Collateral and such copies of searches of financing
statements filed under the UCC, together with (i) tax lien searches with respect
to the assets of the Borrower and its Subsidiaries that are “Pledgors” under the
Pledge Agreement, in both cases in such jurisdictions as the Administrative
Agent may request, and (ii) judgment lien searches with respect to the Borrower
and its Subsidiaries that are “Pledgors” under the Pledge Agreement in the state
and county in which the Borrower’s chief executive office is located.
 

 
51

--------------------------------------------------------------------------------

 



(h) The Administrative Agent shall have received all stock (or unit)
certificates evidencing all equity interests to be pledged pursuant to the
Pledge Agreement, accompanied by stock (or unit) powers executed in blank.
 
(i) The Existing Credit Agreement shall have been terminated, all principal,
interest and other amounts owing thereunder shall have been (or shall
substantially contemporaneously be) repaid in full and the Administrative Agent
shall have received a payoff letter in form and substance acceptable to it.
 
(j) The Administrative Agent shall have received such duly executed UCC-3
termination statements, and all other releases and similar documents as the
Administrative Agent may request with respect to any security interests securing
the Existing Credit Agreement.
 
(k) The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on April
16, 2012 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
 
SECTION 4.02 Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
(a) The representations and warranties of the Credit Parties set forth in the
Credit Documents shall be true and correct in all material respects (except that
any such representation or warranty which is already qualified as to materiality
or by reference to Material Adverse Effect shall be true and correct in all
respects) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, other
than any such representations and warranties that specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date in all material respects (except that any such representation or warranty
which is already qualified as to materiality or by reference to Material Adverse
Effect shall be true and correct in all respects).
 
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
 

 
52

--------------------------------------------------------------------------------

 



 
ARTICLE V
 


 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under this Agreement or any other Credit
Document shall have been paid in full and all Letters of Credit shall have
expired, been terminated or been collateralized in a manner acceptable to the
Issuing Bank, in each case, without any pending draw, and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:
 
SECTION 5.01 Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:
 
(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year
(or, in the case of the balance sheet, as of the end of the previous fiscal
year), all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification, or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated Financial Statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
 
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its internally prepared consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
 
(c) concurrently with any delivery of Financial Statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) demonstrating compliance with Section 6.12 (including setting
forth reasonably detailed calculations with respect to clauses (a), (b) and (c)
thereof), and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited Financial Statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the Financial Statements accompanying such certificate; and
 

 
53

--------------------------------------------------------------------------------

 



(d) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
 
SECTION 5.02 Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a) any Subsidiary becoming a Material Subsidiary;
 
(b) the occurrence of any Default;
 
(c) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
 
(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$30,000,000; and
 
(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03 Existence; Conduct of Business.  The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.03.
 
SECTION 5.04 Payment of Taxes.  The Borrower will, and will cause each of its
Material Subsidiaries to, pay its Tax liabilities before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and the Borrower or
such Material Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP or (b) the failure to make payment could
not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.05 Maintenance of Properties; Insurance.  The Borrower will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies with similar
 

 
54

--------------------------------------------------------------------------------

 

financial positions engaged in the same or similar businesses operating in the
same or similar locations as reasonably determined by the Borrower.
 
SECTION 5.06 Books and Records; Inspection Rights.  The Borrower will, and will
cause each of its Material Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided that, unless and until an Event of Default shall
have occurred and be continuing, the Borrower shall not be obligated to
reimburse the Administrative Agent or the Lenders for out-of-pocket expenses
incurred in connection with such visits and inspections pursuant to
Section 9.03(a) hereof in an amount in excess of $10,000 during any twelve-month
period.
 
SECTION 5.07 Compliance with Laws.  The Borrower will, and will cause each of
its Material Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, including
with respect to the investigation, remediation and disposal of Hazardous
Materials as required by Environmental Laws except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
SECTION 5.08 Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used only for (a) general corporate purposes of the Borrower and its
Subsidiaries, including reacquisition of the Borrower’s common stock and (b) the
refinancing of the Indebtedness of the Borrower and its Subsidiaries under the
Existing Credit Agreement on the Effective Date.  No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations U and
X.
 
SECTION 5.09 Subsidiary Guaranty. As promptly as possible after any Subsidiary
qualifies independently as, or is designated by the Borrower or the
Administrative Agent as, a Subsidiary Guarantor pursuant to the definitions of
“Credit Support Subsidiary” and “Subsidiary Guarantor”, the Borrower shall
provide the Administrative Agent with written notice thereof and shall cause
each such Subsidiary which also qualifies as a Subsidiary Guarantor to deliver
to the Administrative Agent a joinder to the Subsidiary Guaranty (in the form
contemplated thereby) pursuant to which such Subsidiary agrees to be bound by
the terms and provisions thereof, such Subsidiary Guaranty to be accompanied by
appropriate corporate resolutions, other corporate documentation (including,
without limitation, identification information enabling Lenders to comply with
“know-your-customer” and other laws, regulations and orders of any Governmental
Authority) and legal opinions in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.
 
SECTION 5.10 Pledge Agreement.  The Borrower shall, and shall cause each
Subsidiary Guarantor which owns any stock (or equity interest) in any Subsidiary
to, be a party to the Pledge Agreement, and pursuant to the terms of the Pledge
Agreement, grant or cause to
 

 
55

--------------------------------------------------------------------------------

 

be granted to the Administrative Agent, a first priority perfected security
interest in such stock (or equity interest), subject to the following: (i) 100%
of the stock held by the Borrower or such Subsidiary Guarantor of (or equity
interest in) each Domestic Subsidiary shall secure all Secured Obligations, and
(ii) 65% of the stock held by the Borrower or such Subsidiary Guarantor of (or
equity interest in) any First Tier Foreign Subsidiary shall secure all Secured
Obligations.  In connection with the pledge of stock or equity interests
pursuant to the Pledge Agreement, the Borrower agrees that it will from time to
time upon the reasonable request of the Administrative Agent, at the Borrower’s
expense, deliver or cause to be delivered to the Administrative Agent such
pledge supplements, share certificates, stock powers, opinions of counsel, and
other documents, and take or cause to be taken such other action (including the
filing of documents, and the payment of taxes and charges) as the Administrative
Agent shall reasonably request to create the security interest intended to be
created by the Pledge Agreement.
 
ARTICLE VI
 


 
Negative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under this agreement or any other Credit
Document shall have been paid in full and all Letters of Credit shall have
expired, been terminated or been collateralized in a manner acceptable to the
Issuing Bank, in each case, without any pending draw, and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:
 
SECTION 6.01 Indebtedness.  The Borrower will not, and will not permit any
Material Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
 
(a) The Secured Obligations and any other Indebtedness created under the Credit
Documents;
 
(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (except for accrued and unpaid
interest and premiums in respect of such Indebtedness;
 
(c) Indebtedness (i) of any Credit Party owing to any other Credit Party and
(ii) of any Credit Party owing to any Subsidiary;
 
(d) Guarantees by any Credit Party of Indebtedness permitted hereunder of any
Subsidiary; provided that Guarantees by any Credit Party of any Subsidiary that
is not a Credit Party (together with the amount of investments permitted under
subclause (ii) of the proviso to Section 6.04(c) and the amount of outstanding
intercompany loans permitted under Section 6.04(d)) shall not exceed $25,000,000
in the aggregate at any one time outstanding (in each case determined without
regard to any write-downs or write-offs);
 
(e) Indebtedness of the Borrower or any Material Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including
 

 
56

--------------------------------------------------------------------------------

 

Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(except for accrued and unpaid interest and premiums in respect of such
Indebtedness); provided that (i) such Indebtedness is incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $25,000,000 at any time outstanding;
 
(f) Guarantees or other payment obligations of the Borrower or any Material
Subsidiary undertaken in connection with any Private Education Loan Program that
are permitted by Section 6.04(e);
 
(g) Indebtedness of any Person that becomes a Material Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Material Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Material Subsidiary and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (g) shall
not exceed $10,000,000 at any time outstanding;
 
(h) Indebtedness of the Borrower or any Material Subsidiary as an account party
in respect of trade letters of credit;
 
(i) Indebtedness in respect of Swap Agreements permitted by Section 6.05;
 
(j) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depositary and cash management services or in connection
with any automated clearinghouse transfers of funds; provided that such
Indebtedness shall be repaid in full within five Business Days of the incurrence
thereof;
 
(k) Indebtedness of the Borrower or any Subsidiary in the form of purchase price
adjustments, earnouts, non-competition agreements or other arrangements
representing acquisition consideration or deferred payments of a similar nature
incurred in connection with any Permitted Acquisition or other investment
permitted under Section 6.04;
 
(l) Indebtedness owed to any Person (including obligations in respect of letters
of credit for the benefit of such Person) providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
 
(m) other secured Indebtedness in an aggregate principal amount not exceeding
$25,000,000 at any time outstanding; and
 
(n) other unsecured Indebtedness in an aggregate principal amount not exceeding
$150,000,000 at any time outstanding.
 
SECTION 6.02 Liens.  The Borrower will not, and will not permit any Material
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now
 

 
57

--------------------------------------------------------------------------------

 

owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable, but excluding accounts receivable that are
“charged off” in the ordinary course of business and do not appear as an asset
on the balance sheet of the related Person) or rights in respect of any thereof,
except:
 
(a) Permitted Encumbrances;
 
(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
(other than assets financed by the same financing source pursuant to the same
financing scheme in the ordinary course of business) and (ii) such Lien shall
secure only those obligations which it secures on the date hereof (except for
accrued and unpaid interest and premiums in respect of such Indebtedness);
 
(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary , as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary (other than assets financed
by the same financing source pursuant to the same financing scheme in the
ordinary course of business) and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be (except for accrued and unpaid
interest and premiums in respect of such Indebtedness);
 
(d) any Lien or deposit with any governmental agency required or permitted to
qualify it to conduct business or exercise any privilege, franchise or license,
or to maintain self insurance or to obtain the benefits of or secure obligations
under any law pertaining to workers’ compensation, unemployment insurance, old
age pensions, social security or similar matters, or to obtain any stay or
discharge in any legal or administrative proceedings, or any similar Lien or
deposit arising in the ordinary course of business;
 
(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement and (iii) such security interests shall not apply to any other
property or assets of the Borrower or any Subsidiary (other than assets financed
by the same financing source pursuant to the same financing scheme in the
ordinary course of business);
 
(f) Liens on property that secure only Indebtedness incurred for the purchase
price or cost of construction or improvement of such property or Liens related
to capitalized lease transactions;
 
(g) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.03, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
 

 
58

--------------------------------------------------------------------------------

 



(h) in the case of (A) any Subsidiary that is not a wholly owned Subsidiary or
(B) the Equity Interests in any Person that is not a Subsidiary, any encumbrance
or restriction, including any put and call arrangements, related to Equity
Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;
 
(i) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Subsidiary in connection with
any letter of intent or purchase agreement for a Permitted Acquisition or other
transaction permitted hereunder;
 
(j) Liens granted by a Subsidiary that is not a Credit Party in respect of
Indebtedness permitted to be incurred by such Subsidiary under Section 6.01 in
an aggregate amount for all such non-Credit Parties not to exceed $5,000,000 at
any one time outstanding;
 
(k) any Lien granted in favor of the Administrative Agent on behalf of the
Secured Creditors; and
 
(l) Liens not described in clauses (a) through (k) above to secure Indebtedness,
obligations or liabilities in the aggregate principal amount not to exceed
$25,000,000 at any one time outstanding.
 
SECTION 6.03 Fundamental Changes.
 
(a) The Borrower will not, and will not permit any Material Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Person may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any Person
may merge into any Subsidiary in a transaction in which the surviving entity is
a Subsidiary (and, if either such Subsidiary is a Subsidiary Guarantor, then the
surviving entity shall also be a Subsidiary Guarantor) and (iii) any Subsidiary
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a wholly owned Material Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
6.04.
 
(b) The Borrower will not, nor will it permit any Material Subsidiary to, make
any Asset Disposition except for (i) Asset Dispositions among the Credit
Parties, (ii) Asset Dispositions expressly permitted by Sections 6.04, 6.06 or
6.07, (iii) other Asset Dispositions; provided that (x) at the time of such
Asset Disposition, no Default shall exist or would result from such Asset
Disposition, (y) the aggregate net book value of all property disposed of in
reliance on this clause (iii) shall not exceed $75,000,000 in the aggregate
during the term of this Agreement, and (z) immediately before and after giving
effect to such Asset Disposition, the financial covenants set forth in Section
6.12 (a), (b) and (c), determined on a pro forma basis, shall not exceed the
limits specified in Section 6.12 (a), (b) and (c), (iv) sales, transfers, leases
and other dispositions of (x) inventory, (y) used or surplus equipment and (z)
cash and Permitted
 

 
59

--------------------------------------------------------------------------------

 

Investments, in each case in the ordinary course of business, (v) leases or
subleases entered into in the ordinary course of business, to the extent that
they do not materially interfere with the business of the Borrower or any
Subsidiary, (vi) dispositions resulting from any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or
similar proceeding of, any asset of any of the Borrower or any Subsidiary, (vii)
sales, transfers and other dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof in the ordinary course of
business consistent with past practice and not as part of any accounts
receivables financing transaction, (viii) sales and other dispositions of
Institutional Loans, (ix) Asset Dispositions that are part of a sale and
leaseback transaction permitted under Section 6.11, and (x) dispositions of
assets to the extent that (A) such assets are exchanged for credit against the
purchase price of similar replacement assets or (B) the proceeds of such
disposition are promptly applied to the purchase price of such replacement
assets.
 
(c) The Borrower will not, and will not permit any of its Material Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Material Subsidiaries on the date of
execution of this Agreement and businesses reasonably related or incidental
thereto, including education and education related services.
 
SECTION 6.04 Investments, Loans, Advances, and Acquisitions.  The Borrower will
not, and will not permit any of its Material Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Material Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or make or permit to exist any investment or any other interest in,
any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit, except:
 
(a) Permitted Investments;
 
(b) investments by the Borrower existing on the date hereof;
 
(c) investments by the Borrower and the Subsidiaries in Equity Interests of
their respective Subsidiaries; provided that (i) any such Equity Interests held
by a Credit Party shall be pledged in accordance with the requirements of the
Pledge Agreement and (ii) the aggregate amount of such investments made by
Credit Parties in Subsidiaries that are not Credit Parties (together with the
amount of Guarantees by Credit Parties of Subsidiaries that are not Credit
Parties permitted under Section 6.01(d) and the amount of outstanding
intercompany loans permitted under clause (d) of this Section) shall not exceed
$25,000,000 in the aggregate at any one time outstanding (in each case
determined without regard to any write-downs or write-offs);
 
(d) loans or advances made by any Credit Party to any Subsidiary and made by any
Subsidiary to any Credit Party or any other Subsidiary; provided that the amount
of such loans and advances made by Credit Parties to Subsidiaries that are not
Credit Parties (together with the amount of Guarantees by Credit Parties of
Subsidiaries that are not Credit Parties permitted under Section 6.01(d) and the
amount of investments permitted under subclause (ii) of
 

 
60

--------------------------------------------------------------------------------

 

the proviso to clause (c) of this Section) shall not exceed $25,000,000 in the
aggregate at any one time outstanding (in each case determined without regard to
any write-downs or write-offs);
 
(e) loans, advances, purchases of Indebtedness and investments made by the
Borrower or any Material Subsidiary in connection with any Private Education
Loan Program or Institutional Loans; provided that the sum (without duplication)
of (i) (A) the original principal balance of student loans originated under any
Private Education Loan Program pursuant to which the Borrower provides a
Guarantee and which was entered into after the Effective Date, minus (B) the
amount of any refunds or cancellations of such student loans, minus (C) the
portion of the purchase price of such student loans (excluding, for the
avoidance of doubt, Institutional Loans) that was funded, directly or
indirectly, by the Borrower, minus (D) the portion of such student loans that is
not covered by the Borrower’s Guarantee, plus (ii) the aggregate outstanding
amount of Institutional Loans (net of allowances for credit losses), in each
case calculated on a pro forma basis after giving effect to the issuance,
incurrence or purchase thereof, shall not exceed 1.75x EBITDA for the most
recently completed period of four consecutive fiscal quarters of the Borrower;
 
(f) receivables or other trade payables owing to the Borrower or a Subsidiary if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided that such trade
terms may include such concessionary trade terms as the Borrower or any
Subsidiary deems reasonable under the circumstances;
 
(g) loans or advances to employees of the Borrower or any Subsidiary made in the
ordinary course of business of the Borrower or any Subsidiary not exceeding
$2,500,000 in the aggregate outstanding at any time (determined without regard
to any write-downs or write-offs of such loans or advances); provided that no
such loans or advances to any single employee shall exceed $250,000 in the
aggregate outstanding at any time (determined without regard to any write-downs
or write-offs of such loans or advances);
 
(h) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses of the Borrower
or any Subsidiary for accounting purposes and that are made in the ordinary
course of business;
 
(i) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;
 
(j) investments in the form of Swap Agreements permitted by Section 6.05;
 
(k) investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation or merger;
 
(l) investments that result solely from the receipt by the Borrower or any
Subsidiary from any of its subsidiaries of a dividend or other Restricted
Payment in the form of
 

 
61

--------------------------------------------------------------------------------

 

Equity Interests, evidences of Indebtedness or other securities (but not any
additions thereto made after the date of the receipt thereof);
 
(m) mergers and consolidations permitted under Section 6.03 that do not involve
any Person other than the Borrower and Subsidiaries that are wholly owned
Subsidiaries;
 
(n) Permitted Acquisitions;
 
(o) investments constituting Indebtedness permitted under Section 6.01; and
 
(p) other investments not exceeding $75,000,000 in the aggregate outstanding at
any time (in each case determined without regard to any write-downs or
write-offs).
 
SECTION 6.05 Swap Agreements.  The Borrower will not, and will not permit any of
its Material Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Material Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Borrower or any of its Material Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Material Subsidiary.
 
SECTION 6.06 Restricted Payments.  The Borrower will not, and will not permit
any of its Material Subsidiaries to, declare, pay or make, or agree to declare,
pay or make, directly or indirectly, any Restricted Payment, except (a) the
Borrower may make Restricted Payments with respect to its Equity Interests
payable solely in its Equity Interests, (b) Subsidiaries may make Restricted
Payments ratably with respect to their Equity Interests, (c) the Borrower may
make Restricted Payments pursuant to and in accordance with equity-based
compensation plans or other benefit plans for directors, management or employees
of the Borrower and its Subsidiaries, and (d) the Borrower may make other
Restricted Payments so long as (i) no Default exists immediately before and
after giving effect thereto and (ii) after giving effect to such Restricted
Payments on a pro forma basis, the financial covenants set forth in Section 6.12
(a), (b) and (c) do not exceed the limits specified in Section 6.12 (a), (b) and
(c).
 
SECTION 6.07 Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Material Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its wholly owned Material
Subsidiaries not involving any other Affiliate, (c) any Restricted Payment
permitted by Section 6.06, (d) loans or advances to employees permitted under
Section 6.04(g), (e) payroll, travel and similar advances to cover matters
permitted under Section 6.04(h), (f) the payment of reasonable fees to directors
of the Borrower or any Subsidiary who are not employees of the Borrower or any
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrower or any Subsidiary in the ordinary
 

 
62

--------------------------------------------------------------------------------

 

course of business, (g) any issuances of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, equity-based compensation plans, stock ownership plans
and other benefit plans and (h) employment and severance arrangements entered
into between the Borrower or any Subsidiary and any employee thereof.
 
SECTION 6.08 Restrictive Agreements.  The Borrower will not, and will not permit
any of its Material Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Material
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Material Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the Borrower or any other Material Subsidiary or
to Guarantee Indebtedness of the Borrower or any other Material Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
6.08 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition), (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale, provided
that such restrictions and conditions apply only to the Subsidiary that is to be
sold and such sale is permitted hereunder, (iv) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness or obligations permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness or obligations and (v) clause (a) of the foregoing shall not apply
to customary provisions in leases and other contracts restricting the assignment
thereof.
 
SECTION 6.09 Fiscal Year.  The Borrower shall not, nor shall it permit any
Subsidiary to, change its fiscal year to end on any date other than December 31
of each year.
 
SECTION 6.10 Name and Jurisdiction of Organization.  The Borrower shall not
change its name or jurisdiction of organization, except after thirty days’ (or
such lesser period as is acceptable to the Administrative Agent) prior written
notice to the Administrative Agent.
 
SECTION 6.11 Sale and Leaseback Transactions. The Borrower shall not, nor shall
it permit any Material Subsidiary to, enter into any Sale and Leaseback
Transaction, other than Sale and Leaseback Transactions in respect of which the
net cash proceeds received in connection therewith does not exceed $100,000,000
in the aggregate during the term of this Agreement, determined on a consolidated
basis for the Borrower and its Material Subsidiaries.
 
SECTION 6.12 Financial Covenants.
 
(a) Maximum Leverage Ratio.  The Borrower will not permit the Leverage Ratio as
of the end of any fiscal quarter of the Borrower to be greater than 1.50 to
1.00.
 

 
63

--------------------------------------------------------------------------------

 



(b) Minimum Fixed Charge Coverage Ratio.  The Borrower will not permit the Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 2.00 to 1.00.
 
(c) Minimum Liquidity.  The Borrower will not permit Liquidity as of the end of
any fiscal quarter of the Borrower to be less than $125,000,000.
 
(d) Minimum DOE Ratio.  The Borrower will not permit the DOE Ratio as of the end
of any fiscal year of the Borrower to be less than 1.50 to 1.00.
 
(e) Cohort Default Rate.  The Borrower will not permit the Cohort Default Rate
for any School to exceed (i) 30% for two consecutive federal fiscal years, or
(ii) 40% for any federal fiscal year, subject to the completion of a customary
appeals process after the first federal fiscal year that the official Cohort
Default Rate was equal to or greater than 30%, if applicable.
 
(f) “90/10 Rule”.  The Borrower will not permit any School to fail to be in
compliance with the “90/10 Rule” under 34 C.F.R. Section 668.14(b)(16) and the
Higher Education Act for one calendar year.
 
(g) “Gainful Employment”.  The Borrower will not permit any School in which more
than 25% of the aggregate number of the Borrower’s and its Subsidiaries’
students are enrolled to fail to be in compliance with the “Gainful Employment”
metrics under 34 C.F.R. Section 668.7 for two out of three federal fiscal years
(to the extent that applicable earnings measures do not ensure such compliance),
subject to any alternative earnings measures and the completion of a customary
appeals process, if applicable.
 
ARTICLE VII
 


 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement or fail to deposit
any cash collateral amount due pursuant to Section 2.06(j) when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;
 
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Material Subsidiary in or in connection with this Agreement or
any Credit Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver
 

 
64

--------------------------------------------------------------------------------

 

hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
 
(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01, 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08, 5.09, 5.10 or in Article VI;
 
(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or the Borrower or any Material Subsidiary
shall fail to observe or perform any covenant, condition or agreement contained
in any other Credit Document (other than those specified in clause (a), (b) or
(d) of this Article), and such failure shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender);
 
(f) the Borrower or any Material Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any of
its Material Indebtedness, when and as the same shall become due and payable;
 
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 

 
65

--------------------------------------------------------------------------------

 



(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
(k) one or more uninsured judgments for the payment of money in an aggregate
amount in excess of $30,000,000 shall be rendered against the Borrower, any
Material Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Material
Subsidiary to enforce any such judgment;
 
(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
 
(m) a Change in Control shall occur;
 
(n) except as otherwise provided in Section 6.03(a), the Subsidiary Guaranty or
any provisions thereof shall cease to be in full force or effect as to the
Borrower or any Subsidiary Guarantor, or the Borrower, any Subsidiary Guarantor
or any Person acting for or on behalf of the Borrower or any Subsidiary
Guarantor shall deny or disaffirm the Borrower’s or such Subsidiary Guarantor’s
obligations under the Subsidiary Guaranty, as applicable;
 
(o) the Pledge Agreement shall cease to be in full force and effect, or shall
cease to give the Administrative Agent for the benefit of the Secured Creditors
the Liens, rights, powers and privileges purported to be created thereby, or the
Borrower or any Subsidiary shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to the Pledge Agreement and such default shall continue beyond the period of
grace, if any, specifically applicable thereto pursuant to the terms of the
Pledge Agreement; or
 
(p) a Significant Regulatory Event shall occur;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of
 

 
66

--------------------------------------------------------------------------------

 

any kind, all of which are hereby waived by the Borrower, (iii) exercise any
other remedies available to the Administrative Agent or the Lenders under this
Agreement and the other Credit Documents, including, without limitation, the
Collateral Documents, and (iv) exercise any other remedy available at law or in
equity.
 
ARTICLE VIII
 


 
The Administrative Agent
 
SECTION 8.01 Appointment.  Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
 
SECTION 8.02 Rights and Power.  The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.
 
SECTION 8.03 Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth herein, the Administrative Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in
 

 
67

--------------------------------------------------------------------------------

 

Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
 
SECTION 8.04 Administrative Agent Reliance.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
SECTION 8.05 Delegation of Duties.  The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
SECTION 8.06 Resignation.  Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Bank, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
 
SECTION 8.07 Lender Non-Reliance.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate,
 

 
68

--------------------------------------------------------------------------------

 

continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.
 
SECTION 8.08 Other Titles.  No Lender identified in this Agreement as a
“Documentation Agent” or a “Syndication Agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.  Without limiting the foregoing, none
of such Lenders shall have or be deemed to have a fiduciary relationship with
any Lender.  Each Lender hereby makes the same acknowledgments with respect to
such Lenders as it makes with respect to the Administrative Agent in this
Article VIII.
 
ARTICLE IX
 


 
Miscellaneous
 
SECTION 9.01 Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by email, as follows:
 
(i) if to the Borrower, to it at 13000 N. Meridian Street, Carmel, Indiana
46032, Attention of Chief Financial Officer (email: DFitzpatrick@ittesi.com);
 
(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 21 South Clark, Chicago, IL 60603, Attention of Yuvette
Owens (email: jpm.agency.servicing.1@jpmchase.com), with a copy to JPMorgan
Chase Bank, N.A., 270 Park Avenue, New York 10017;
 
(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Standby LCs
Mid-Corporate Group, 131 South Dearborn, Floor 05, Chicago, Il 60603-5506
(email:  Standbylc.Chi.MC@jpmchase.com)
 
(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 21 South Clark, Chicago, IL 60603, Attention of Yuvette
Owens (email: jpm.agency.servicing.1@jpmchase.com); and
 
(v) if to any other Lender, to it at its address (or email address) set forth in
its Administrative Questionnaire.
 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  References elsewhere in this Agreement to the giving of notices
by electronic
 

 
69

--------------------------------------------------------------------------------

 

mail shall be effective only to the extent that the Borrower, Administrative
Agent, Issuing Bank or Swingline Lender, as applicable, has agreed to accept
such notices in such manner pursuant to this Section 9.01(b).
 
(c) Any party hereto may change its address or email address for notices and
other communications hereunder by notice to the other parties hereto.  Notices
sent by hand or overnight courier service, or mailed by certified or registered
mail, shall be deemed to have been given when received and notices delivered
through electronic communications to the extent provided in paragraph (b) of
this Section shall be effective as provided in such paragraph.
 
SECTION 9.02 Waivers; Amendments.  (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise
have.  No waiver of any provision of this Agreement or consent to any departure
by the Borrower therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
 
Neither this Agreement, nor any other Credit Document, nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees or other amounts payable hereunder, without the written consent
of each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees or other amounts payable hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.18(b) or (c) of this Agreement or Section 10 of the Pledge
Agreement in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, or (vi)
release all or substantially all of the Collateral or, except in connection with
a transaction permitted by Section 6.03(a), release all or substantially all of
the Subsidiary Guarantors from their obligations under the Subsidiary Guaranty,
without the written consent of each Lender (except as expressly provided in
Section 9.14 of the Pledge Agreement (including any such release by the
Administrative Agent in connection with any sale or other disposition of
 

 
70

--------------------------------------------------------------------------------

 

any Subsidiary upon the exercise of remedies under the Credit Documents);
provided further that no such agreement shall (i) amend, modify or waive Section
2.20 without the prior written consent of the Administrative Agent, the Issuing
Bank and the Swingline Lender or (ii) amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Issuing Bank or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
the Issuing Bank or the Swingline Lender, as the case may be.  Notwithstanding
the foregoing, only the vote of the Required Lenders shall be required to
approve any non-pro rata payments or commitment reductions pursuant to an
amendment extending the Maturity Date of certain consenting Lenders (but not all
Lenders with Commitments) to the extent such non-pro rata payments or commitment
reductions are in connection with the extension or conversion with no actual
repayment (or deemed extension or conversion with no actual repayment) of the
Secured Obligations owing to extending Lenders to the extent such non-pro rata
payments are applied only to the non-extended Secured Obligations.
 
SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during  any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
 
(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a Credit Party or a third party, and regardless of whether any
Indemnitee is a party
 

 
71

--------------------------------------------------------------------------------

 

thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.
 
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
 
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby except to the extent such damages are found by a final,
non-appealable judgment of a court to arise from the willful misconduct or gross
negligence of such indemnified person.
 
(e) All amounts due under this Section shall be payable promptly after written
demand therefor.
 
SECTION 9.04 Successors and Assigns.  (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 

 
72

--------------------------------------------------------------------------------

 



(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than Ineligible Institutions)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
 
(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof;
 
(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment; and
 
(C) the Issuing Bank.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more “Credit Contacts” to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the other Credit Parties and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
 

 
73

--------------------------------------------------------------------------------

 



(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
 
(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged; (ii) such Lender shall remain solely responsible to the other
 

 
74

--------------------------------------------------------------------------------

 

parties hereto for the performance of such obligations; and (iii) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (i) agrees to be subject to the
provisions of 2.19 as if it were an assignee under paragraph (b) of this
Section; and (ii) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.19(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 

 
75

--------------------------------------------------------------------------------

 



SECTION 9.05 Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  Notwithstanding the foregoing or anything else to the contrary
set forth in this Agreement, in the event that, in connection with the
refinancing or repayment in full of the credit facilities provided for herein,
an Issuing Bank shall have provided to the Administrative Agent a written
consent to the release of the Lenders from their obligations hereunder with
respect to any Letter of Credit issued by such Issuing Bank (whether as a result
of the obligations of the Borrower (and any other account party) in respect of
such Letter of Credit having been collateralized by a deposit of cash with such
Issuing Bank in an amount acceptable to such Issuing Bank in its sole
discretion, or being supported by a letter of credit acceptable to the Issuing
Bank in its sole discretion that names such Issuing Bank as the beneficiary
thereunder, or otherwise to the satisfaction of such Issuing Bank), then from
and after such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement, and the Lenders shall
be deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.05(d) or 2.05(e).  The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
 
SECTION 9.06 Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by email or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
SECTION 9.07 Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and
 

 
76

--------------------------------------------------------------------------------

 

enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
 
SECTION 9.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower (except
to the extent that applicable law prohibits such deposits or other obligations
from being subject to such set-off rights) against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
 
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
 
(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
 
(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
SECTION 9.10 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING
 

 
77

--------------------------------------------------------------------------------

 

DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12 Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or self-regulatory authority
purporting to have jurisdiction over it or its Affiliates, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (f) subject to an
agreement by such recipient containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrower.  For the purposes of this Section, “Information” means all information
received from the Borrower or obtained by the Administrative Agent or any Lender
by inspection pursuant to Section 5.06 hereof relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
SECTION 9.13 Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be
 

 
78

--------------------------------------------------------------------------------

 

contracted for, charged, taken, received or reserved by the Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
 
SECTION 9.14 Release of Liens and Guarantees.  Without limiting the foregoing,
if any Collateral or any Subsidiary is sold in a transaction permitted hereunder
(excluding sales to the Borrower or a Subsidiary thereof), (a) such Collateral
shall be sold free and clear of the Liens created by the Pledge Agreement and
(b) in the case of such a sale of a Subsidiary Guarantor, such Subsidiary
Guarantor and its subsidiaries shall be released from the Subsidiary Guaranty
and, in each case, the Administrative Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.
 
SECTION 9.15 USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
 
SECTION 9.16 No Fiduciary Duty.  The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”) may have economic interests that conflict with those of the Borrower,
its stockholders and/or its Affiliates. The Borrower agrees that nothing in the
Credit Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and the Borrower, its stockholders or its Affiliates, on the
other.  The Borrower acknowledges and agrees that (i) the transactions
contemplated by the Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower, on the other, and (ii)
in connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Credit Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person.  The Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or
 

 
79

--------------------------------------------------------------------------------

 

owes a fiduciary or similar duty, to the Borrower in connection with such
transactions or the process leading thereto.
 
SECTION 9.17 Waiver of Notice.  The Administrative Agent, at the direction of
the Lenders hereunder (which constitute “Required Lenders” under the Existing
Credit Agreement), hereby waives the requirement pursuant to Section 2.09(c) of
the Existing Credit Agreement that the Borrower deliver prior notice of their
election to terminate or reduce the “Commitments” under the Existing Credit
Agreement.
 
[signature pages follow]
 

 
80

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
ITT EDUCATIONAL SERVICES, INC., as Borrower
 


 
By /s/ Kevin M. Modany
 
Name: Kevin M. Modany
 
Title: Chairman and Chief Executive Officer
 


 

[Signature Page to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent
 


 
By /s/ Richard Barritt
 
Name: Richard Barritt
 
Title: Associate
 


 

[Signature Page to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 



 
BANK OF AMERICA, N.A., as a Lender and as Syndication Agent
 
By /s/ Adam M. Goettsche
 
Name: Adam M. Goettsche
 
Title: Senior Vice President
 


 

[Signature Page to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 

Wells Fargo Bank, N.A.
as a Lender


 
By /s/ Kyle C. Lacey
 
Name: Kyle C. Lacey
 
Title: Relationship Manager
 


 

[Signature Page to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 

Fifth Third Bank,
as a Lender


 
By /s/ Paul D. Burch 3/21/12
 
Name: Paul D. Burch
 
Title: Vice President
 


 

[Signature Page to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 

RBS Citizens, N.A.
as a Lender


 
By /s/ Susan Leithauser
 
Name: Susan Leithauser
 
Title: Vice President
 


 

[Signature Page to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 

REGIONS BANK
as a Lender


 
By /s/ Eric Harvey
 
Name: Eric Harvey
 
Title: Vice President
 


 

[Signature Page to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 

Associated Bank, National Association
as a Lender


 
By /s/ Jennifer L. Teubl
 
Name: Jennifer L. Teubl
 
Title: Vice President
 


 

[Signature Page to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 

Key Bank, National Association
as a Lender


 
By /s/ Agapito Morgan
 
Name: Agapito Morgan
 
Title: Senior Vice President
 


 

[Signature Page to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 

The Northern Trust Company
as a Lender


 
By /s/ Mike Fornal
 
Name: Mike Fornal
 
Title: Vice President
 


 

[Signature Page to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 

Schedule 1.01
 
PRICING SCHEDULE


Applicable Rate
Level I Status
Level II Status
Level III Status
Eurodollar Spread
2.00%
2.25%
2.50%
ABR Spread
1.00%
1.25%
1.50%
Commitment Fee Rate
0.30%
0.35%
0.40%



 
For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
 
“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 5.01 of this Agreement.
 
“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than 0.50 to 1.00.
 
“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than 1.00 to 1.00.
 
 “Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Borrower
has not qualified for Level I Status or Level II Status.
 
“Status” means Level I Status, Level II Status or Level III Status.
 
The Applicable Rate shall be determined in accordance with the foregoing table
based on the Borrower’s Status as reflected in the then most recent
Financials.  Adjustments, if any, to the Applicable Rate shall be effective five
Business Days after the Administrative Agent has received the applicable
Financials.  If the Borrower fails to deliver the Financials to the
Administrative Agent at the time required pursuant to this Agreement, then the
Applicable Rate shall be the highest Applicable Rate set forth in the foregoing
table until five Business Days after such Financials are so delivered.  Until
adjusted after the Effective Date, Level II Status shall be deemed to exist.
 
If, as a result of any restatement of or other adjustment to the Financials of
the Borrower or for any other reason, the Administrative Agent determines that
(a) the Leverage Ratio as calculated by the Borrower as of any applicable date
was inaccurate and (b) a proper calculation of the Leverage Ratio would have
resulted in different pricing for any period, then (i) if the proper calculation
of the Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall automatically and retroactively be obligated to pay to the
Administrative Agent, for
 

 
1

--------------------------------------------------------------------------------

 

the benefit of the applicable Lenders, promptly on demand by the Administrative
Agent, an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period; and (ii) if the proper calculation of the
Leverage Ratio would have resulted in lower pricing for such period, neither the
Administrative Agent nor any Lender shall have any obligation to repay any
interest or fees to the Borrower; provided that if, as a result of any
restatement or other event a proper calculation of the Leverage Ratio would have
resulted in higher pricing for one or more periods and lower pricing for one or
more other periods (due to the shifting of income or expenses from one period to
another period or any similar reason), then the amount payable by the Borrower
pursuant to clause (i) above shall be based upon the excess, if any, of the
amount of interest and fees that should have been paid for all applicable
periods over the amount of interest and fees paid for all such periods.
 

 
2

--------------------------------------------------------------------------------

 

Schedule 2.01
 
Commitments
 


JPMorgan Chase Bank, N.A.
 
$60,000,000
Bank of America, N.A.
 
$60,000,000
Wells Fargo, N.A.
 
$50,000,000
Fifth Third Bank
 
$30,000,000
RBS Citizens Bank
 
$30,000,000
Regions Bank
 
$30,000,000
Associated Bank
 
$25,000,000
KeyBank
 
$25,000,000
The Northern Trust Company
 
$15,000,000
TOTAL
 
$325,000,000



 

 
 

--------------------------------------------------------------------------------

 

Schedule 3.14
Subsidiaries



   
Material Subsidiary?
 
Subsidiary Guarantor?
                    Name                       .
 
Yes
 
No
 
Yes
 
No
ESI Service Corp.
 
X
     
X
   
ESI General Services Corp.
     
X
     
X
ESI Maryland Corp.
     
X
     
X
ESI Online Services, Inc.
     
X
     
X
Daniel Webster College, Inc.
 
X
         
X
ITT International University, Inc.
     
X
     
X


 
 

--------------------------------------------------------------------------------

 



Schedule 6.01
Existing Indebtedness


Guarantees related to the following Private Education Loan Programs:
·  
Risk Sharing Loan Program Agreement between the Borrower and Sallie Mae, Inc.
(the “2007 RSA”)

 
o  
The Borrower guarantees the repayment of any private education loans that the
lender charges off above a certain percentage of the total dollar volume of
private education loans made under the 2007 RSA.  Based on information that the
Borrower has received to date from the lender, the Borrower believes that the
total original principal amount of private education loans made under the 2007
RSA, net of amounts refunded under those loans, was approximately $180.0
million.

 
·  
Student CU Connect CUSO Private Loan Program (the “2009 RSA”)

 
o  
Under the 2009 RSA, the Borrower guarantees the repayment of the principal
amount (including capitalized origination fees) and accrued interest payable on
any private education loans that are charged off above a certain percentage of
the private education loans made under the this loan program, based on the
annual dollar volume.  The total initial principal amount of private education
loans that was purchased by the entity under this loan program was approximately
$141.0 million.

 
·  
PEAKS Private Education Loan Program (the “PEAKS Program”)

 
o  
Under the PEAKS Program, an unrelated trust issued senior debt in the aggregate
principal amount of $300.0 million (the “PEAKS Senior Debt”) to investors.  The
Borrower guarantees payment of the principal, interest and certain call premiums
owed on the PEAKS Senior Debt, and the administrative fees and expenses of the
PEAKS trust

 
·  
1994 Alternative Loan Program with USA Funds and NBD Bank, N.A.

 
Surety bonds issued to various education authorities:


·  
As part of the Borrower’s normal operations, one of the Borrower’s insurers
issues surety bonds for the Borrower that are required by various education
authorities that regulate the Borrower.  The Borrower is obligated to reimburse
its insurer for any of those surety bonds that are paid by the insurer. As of
December 31, 2011, the total face amount of those surety bonds was approximately
$33.7 million

 
Security deposits from Daniel Webster College students for residential housing


Directors Deferred Compensation Plan


ESI Excess Savings Plan

 
 

--------------------------------------------------------------------------------

 





ESI Excess Pension Plan


·  
As of December 31, 2011, the Borrower recorded a liability of $0.3 million for
the ESI Excess Pension Plan, a nonqualified, unfunded retirement plan.

 



 
 

--------------------------------------------------------------------------------

 



Schedule 6.02
Existing Liens


First priority security interest in, lien upon and pledge of a bank account
established March 11, 2009 by and among ITT Educational Services, Inc., JPMorgan
Chase Bank, NA and Student CU Connect CUSO, LLC
 
Subcontractor liens on the Borrower’s leased facility in Austin, Texas arising
from the failure of the general contractor to pay the subcontractors

 
 

--------------------------------------------------------------------------------

 



Schedule 6.08
Existing Restrictions


Certain accounts with JPMorgan Chase and US Bank are used to hold funds received
from federal and state financial aid programs and cannot, under applicable law,
be used to pledge or secure any obligations of the Borrower or any Material
Subsidiary.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A





 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Letters of Credit, Guarantees, and
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
1.           Assignor:                                ______________________________
 
2.           Assignee:                                ______________________________
 
[and is [a Lender] an Affiliate/Approved Fund of [identify Lender]1 ]
 
3.           Borrower(s):                                ITT Educational
Services, Inc.
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement

 
5.           Credit Agreement:                                The Credit
Agreement dated as of March 21, 2012 among ITT Educational Services, Inc. (the
“Borrower”), the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Bank of America, N.A. as Syndication Agent and each other
party thereto
 



--------------------------------------------------------------------------------

 
1           Select as applicable.


 
 

--------------------------------------------------------------------------------

 


2



 
6.           Assigned Interest:
 
Facility Assigned2
Aggregate Amount of Commitments/Loans for all Lenders
Amount of Commitments/Loans Assigned
Percentage Assigned of Commitments/Loans3
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information  (which may
contain material non-public information about the Borrower, the Credit Parties
and their Related Parties or their respective securities) will be made available
and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]
 
By:
   
Title:





 
ASSIGNEE4
[NAME OF ASSIGNEE]
 
By:
   
Title:






--------------------------------------------------------------------------------

 
2           Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment (e.g.,
“Revolving Commitment,” etc.)
 
3           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.
 
4           The Assignee must deliver to the Borrower all applicable Tax forms
required to be delivered by it under Section 2.17(f) of the Credit Agreement.


 
 

--------------------------------------------------------------------------------

 


3



 


 
[Consented to and]5  Accepted:
 
JPMORGAN CHASE BANK, N.A., as
 
Administrative Agent
 


 
By_________________________________
Title:
 


 
Consented to:
 
JPMORGAN CHASE BANK, N.A., as
 
Issuing Bank
 


 
By________________________________
Title:


 


 
[Consented to:
 
ITT EDUCATIONAL SERVICES, INC.
 


 
By________________________________
Title:]6



--------------------------------------------------------------------------------

 
5           To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.
 
6           To be added only if the consent of the Borrower is required by the
terms of the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 
ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Lender that is a U.S.
Person, attached hereto is an executed original of IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal Backup withholding tax and (vi) if it is
a Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.
 
2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 

 
 

--------------------------------------------------------------------------------

 


2



 
3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption.  This Assignment and Assumption shall be governed by,
and construed in accordance with, the laws of the State of New York.
 

 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-1

FORM OF
 
U.S. TAX CERTIFICATE
 
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of March 21, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ITT Educational Services, Inc. (the “Borrower”), JPMorgan
Chase Bank. N.A., as Administrative Agent, Bank of America, N.A., as Syndication
Agent, each lender from time to time party thereto and each other party thereto.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:______________________________________
 
Name:
 
Title:
 
Date: ________ __, 20[  ]
 


 

 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-2

FORM OF
 
U.S. TAX CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of March 21, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ITT Educational Services, Inc. (the “Borrower”), JPMorgan
Chase Bank. N.A., as Administrative Agent, Bank of America, N.A., as Syndication
Agent, each lender from time to time party thereto and each other party thereto.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its partners/members are the sole
beneficial owners of such Loan(s) (as well as any promissory note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement, neither the undersigned nor any of its partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
 
The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:______________________________________
 
Name:
 
Title:
 
Date: ________ __, 20[  ]
 

 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-3



FORM OF
 
U.S. TAX CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of March 21, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ITT Educational Services, Inc. (the “Borrower”), JPMorgan
Chase Bank. N.A., as Administrative Agent, Bank of America, N.A., as Syndication
Agent, each lender from time to time party thereto and each other party thereto.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 


 
[NAME OF PARTICIPANT]
 
By:______________________________________
 
Name:
 
Title:
 
Date: ________ __, 20[  ]
 


 

 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-4



FORM OF
 
U.S. TAX CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of March 21, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ITT Educational Services, Inc. (the “Borrower”), JPMorgan
Chase Bank. N.A., as Administrative Agent, Bank of America, N.A., as Syndication
Agent, each lender from time to time party thereto and each other party thereto.
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:______________________________________
 
Name:
 
Title:
 
Date: ________ __, 20[  ]
 



